Filed 2/24/21
                CERTIFIED FOR PUBLICATION




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                          DIVISION ONE


 MICHAEL MCGROARTY,                       B306946

        Plaintiff and Appellant,          (Los Angeles County
                                          Super. Ct. No. 19STCP02796)
        v.

 LOS ANGELES UNIFIED SCHOOL
 DISTRICT et al.,

        Defendants and Respondents.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Mary H. Strobel, Judge. Affirmed.
      Bush Gottlieb, Ira L. Gottlieb and Lisa C. Demidovich for
Plaintiff and Appellant.
      Narmin A. Shahin and Marcos Hernandez for Defendants
and Respondents.
                 ____________________________
      Michael McGroarty appeals from a judgment in favor of
respondents Los Angeles Unified School District (LAUSD) and
Principal Kate Sohn. The dispute at issue is under what
conditions someone who has served a school district as a
university intern acquires permanent status, i.e., tenure.
      McGroarty taught high school English for LAUSD as a
university intern during the 2016–2017 school year, while
simultaneously enrolled in coursework towards a teaching
credential at the University of California Los Angeles Extension
(UCLA). In June 2017, LAUSD rehired him on an intern
contract for the 2017–2018 school year. In late July 2017, he
completed his coursework at UCLA, and the next month, UCLA
applied on his behalf for a regular teaching credential from the
Commission on Teacher Credentialing (CTC). The CTC had not
issued McGroarty’s credential by the start of the 2017–2018
school year, so he began the school year teaching under his intern
credential and intern contract.
      McGroarty received his regular credential from the CTC on
October 12, 2017, and notified LAUSD he wished to enter into a
new contract as a non-intern probationary employee. LAUSD
required certain paperwork from Sohn, McGroarty’s principal,
which she completed in late November 2017. McGroarty and
LAUSD executed his new contract on December 6, 2017.
      McGroarty completed the 2017–2018 school year and
LAUSD rehired him for the 2018–2019 school year. In
February 2019, LAUSD informed him he would not be reelected
for the following school year and would be released from service.
      McGroarty filed a petition for a writ of mandate as well as
a complaint for due process violations against LAUSD and Sohn
seeking reinstatement and damages. He contended that under




                                   2
Education Code1 section 44466, which governs tenure for
university interns, he had acquired permanent status at the
commencement of the 2018–2019 school year. McGroarty argued
he had satisfied the requirements of section 44466 by completing
his university coursework in advance of the 2017–2018 school
year, serving that school year in a credentialed teaching position
(first under his intern credential, and then his regular
credential), then beginning the 2018–2019 school year under his
regular credential.
       LAUSD and Sohn opposed the petition, arguing that
section 44466 required McGroarty to serve the complete 2017–
2018 school year under a regular credential. They contended
McGroarty did not begin service under his regular credential
until December 2017, when he registered his credential with
LAUSD and entered into his new contract. The trial court
agreed, denied McGroarty’s petition, and dismissed his due
process claims as moot.
       On appeal, McGroarty argues that section 44466 did not
require him to serve the 2017–2018 school year under a regular
credential, but only required that he serve that school year under
some credential, even an intern credential, after completing his
internship coursework at UCLA. So long as he was serving
under his regular credential by the outset of the 2018–2019
school year, McGroarty contends he acquired tenure.
       We conclude, as did the trial court, that section 44466
contemplates that former university interns serve a complete
year under a regular credential before acquiring tenure.


        1   Undesignated statutory citations are to the Education
Code.




                                      3
Accordingly, we affirm.

                  FACTUAL BACKGROUND
      Beginning in June 2011, McGroarty enrolled in coursework
at UCLA to obtain a single subject teaching credential.
      In August 2016, McGroarty entered into a contract with
LAUSD to serve as a “University Intern teacher of English” for
the 2016–2017 school year, with service from September 12, 2016
to June 30, 2017. The contract indicated he had a university
intern credential in English.
      On June 20, 2017, McGroarty signed another contract with
LAUSD to serve as a “University Intern Certificated Employee
of Secondary, English” (some capitalization omitted) for the
2017–2018 school year, with service from September 11, 2017 to
June 30, 2018.2 This contract also indicated he had an intern
teaching credential.
      McGroarty completed his coursework at UCLA on
July 24, 2017. On August 21, 2017, he informed Sohn, his
principal, by e-mail that he had completed his coursework and
passed an examination, and was waiting for UCLA to recommend
him formally to the CTC. Sohn congratulated him and thanked
him for “keeping [her] posted.”
      The parties do not dispute that McGroarty began the
2017–2018 school year teaching under his intern credential. In
early October 2017, McGroarty learned from the CTC that
certain information was missing from the credential application
submitted by UCLA on his behalf. He contacted UCLA, and

      2  Although McGroarty signed the contract on
June 20, 2017, the contract specified its start date was
July 1, 2017.




                                    4
UCLA resolved the issue. The CTC then informed McGroarty in
an e-mail dated October 12, 2017, that it had issued his
preliminary single subject teaching credential, with an issuance
date of August 10, 2017.3
      That same day, October 12, 2017, McGroarty informed a
LAUSD credentials and contracts specialist by e-mail that he
now had his preliminary credential and wished to schedule an
appointment to sign a new contract. A different credentials and
contracts specialist replied the next day, October 13, and
informed McGroarty that his principal would need to complete a
form before he could enter into a new contract.
      McGroarty contends he “immediately printed out the form
provided by the District, and put it into Principal Sohn’s box for
signature.” Sohn’s declaration stated she “received” the form on
November 26, 2017, completed it, and returned it to McGroarty
on November 27, 2017. McGroarty returned the completed form
to the credentials and contracts specialist that same day.4
      On December 6, 2017, McGroarty executed a contract with
LAUSD as a “Probationary Certificated Employee of Secondary,

      3  Preliminary credentials are a type of “ ‘regular’ ”
credential, in contrast to “alternative forms of certification” such
as emergency permits and university internship credentials. (See
Bakersfield Elementary Teachers Assn. v. Bakersfield City School
Dist. (2006) 145 Cal.App.4th 1260, 1287 (Bakersfield).)
      4  The form was titled “Conversion Non-Confidential
Reference” and required Sohn to rate McGroarty’s “professional
competence” and “personal qualities.” (Boldface, underscoring,
and some capitalization omitted.) She rated him “outstanding”
(capitalization omitted) in all areas, and wrote that he was a
“genuine asset” to the school and was “[h]ighly recommended for
the new contract.”




                                    5
English.” (Some capitalization omitted.) The contract start date
was December 6, 2017, with his service to commence on or before
January 8, 2018. The contract indicated McGroarty had a
preliminary single subject credential in English.
      McGroarty completed the 2017–2018 school year, and
LAUSD rehired him for the 2018–2019 school year.
      On November 16, 2018, Sohn signed a form recommending
that LAUSD “non-reelect” McGroarty and “release” him “from
LAUSD employment.” (Boldface and some capitalization
omitted.) In a letter dated February 6, 2019, LAUSD informed
McGroarty that he would not be reelected for the next school
year.

               PROCEDURAL BACKGROUND
       McGroarty challenged his release from employment by
filing a verified petition for writ of mandate under Code of Civil
Procedure section 1085 and a complaint for injunctive relief and
damages for violation of civil rights under 42 U.S.C. § 1983
against LAUSD and Sohn. McGroarty alleged he had acquired
tenure as of the first day of the 2018–2019 school year under
section 44466, and therefore could be dismissed only for cause.
McGroarty alleged he had satisfied the requirements of that
statute by completing his university internship program at UCLA
in July 2017, working the entire 2017–2018 school year, and
being rehired for the 2018–2019 school year. McGroarty sought a
writ of mandate and injunction ordering LAUSD and Sohn to
reclassify him as a permanent employee and reinstate him, as
well as damages for loss of pay and benefits, and attorney fees
and costs.
       Opposing the writ petition, LAUSD and Sohn disagreed
with McGroarty’s interpretation of section 44466. They



                                   6
contended that to obtain tenure under that statute, an employee
must complete a teaching internship program, then serve a
complete school year registered under a regular credential.
Because McGroarty did not register his regular credential until
December 2017, LAUSD and Sohn argued he did not satisfy these
requirements, and therefore did not have tenure at the start of
the 2018–2019 school year.
       Following a hearing on February 11, 2020, the trial court
denied the petition for a writ of mandate. The court agreed with
LAUSD and Sohn that section 44466 requires an employee who
has completed an internship program to serve a complete year “in
a non-intern capacity and with a non-intern credential” to qualify
for tenure. The court found that McGroarty had not done so, and
therefore LAUSD and Sohn had no duty to classify him as
permanent for the 2018–2019 school year.
       On July 6, 2020, the trial court entered judgment and
dismissed the remaining claims as “derivative of the writ claim”
and therefore moot. McGroarty timely appealed.

                    STANDARD OF REVIEW
       “A writ of mandate ‘may be issued by any court . . . to
compel the performance of an act which the law specially enjoins,
as a duty resulting from an office, trust, or station . . . .’ ”
(Kavanaugh v. West Sonoma County Union High School Dist.
(2003) 29 Cal.4th 911, 916, quoting Code Civ. Proc., § 1085,
subd. (a).) To prevail, McGroarty must show that LAUSD “has a
clear, present and ministerial duty” to reinstate him and
reclassify him as a permanent employee. (Ibid.) In reviewing the
trial court’s ruling on a petition for a writ of mandate, we “defer[ ]
to a trial court’s factual determinations if supported by




                                     7
substantial evidence,” whereas the trial court’s interpretation of a
statute “is subject to de novo review.” (Ibid.)
       In interpreting a statute, “ ‘[w]e first examine the statutory
language, giving it a plain and commonsense meaning.’
[Citation.] We do not consider statutory language in isolation;
instead, we examine the entire statute to construe the words in
context. [Citation.] If the language is unambiguous, ‘then the
Legislature is presumed to have meant what it said, and the
plain meaning of the language governs.’ [Citation.] ‘If the
statutory language permits more than one reasonable
interpretation, courts may consider other aids, such as the
statute’s purpose, legislative history, and public policy.’ ”
(Kirzhner v. Mercedes-Benz USA, LLC (2020) 9 Cal.5th 966, 972.)
“[W]e may reject a literal construction that is contrary to the
legislative intent apparent in the statute or that would lead to
absurd results [citation].” (Simpson Strong-Tie Co., Inc. v.
Gore (2010) 49 Cal.4th 12, 27 (Simpson Strong-Tie, Co., Inc.).)

                          DISCUSSION

A.    Relevant Law
      Under the Teacher Education Internship Act (§ 44450
et seq.), “[a]ny school district may, with the approval of the CTC,
establish an internship program in conjunction with a college or
university.” (Bakersfield, supra, 145 Cal.App.4th at p. 1289; see
§ 44452.) Courts commonly refer to interns in such programs as
“university interns” (see, e.g., Bakersfield, at p. 1290), and
distinguish them from interns in “a parallel statutory internship
program known as the ‘district’ internship program.” (Peoples v.
San Diego Unified School Dist. (2006) 138 Cal.App.4th 463, 470
(Peoples); see § 44830.3 [providing that school districts may




                                     8
“employ persons authorized by the [CTC] to provide service as
district interns”]). A university internship credential “authorizes
the same service at the same levels as the regular credential
authorizes.” (§ 44454.) It is undisputed that McGroarty worked
for LAUSD as part of a university internship program.
       The central issue in this appeal is under what
circumstances an employee who has served as a university intern
acquires tenure. As a general matter, a certificated probationary
employee of a school district “is classified as permanent, i.e.,
acquires tenure, if, after having been employed for two complete
successive school years in a position requiring certification
qualifications, he or she is reelected for the following year.”
(Bakersfield, supra, 145 Cal.App.4th at pp. 1278–1279;
§ 44929.21, subd. (b).)5 Tenure is automatic unless the school
district notifies the employee “on or before March 15” of the
employee’s second year that the district is not reelecting the
employee for the next year. (§ 44929.21, subd. (b).) “In the event
that the governing board [of the school district] does not give
notice pursuant to this section on or before March 15, the
employee shall be deemed reelected for the next succeeding
school year,” and therefore will acquire tenure at the
commencement of that year, i.e., the employee’s third consecutive

      5  Section 44929.21, subdivision (b) provides in relevant
part: “Every employee of a school district of any type or class
having an average daily attendance of 250 or more who, after
having been employed by the district for two complete
consecutive school years in a position or positions requiring
certification qualifications, is reelected for the next succeeding
school year to a position requiring certification qualifications
shall, at the commencement of the succeeding school year be
classified as and become a permanent employee of the district.”




                                    9
year. (Id.)
       Section 44466 governs “how (and whether)” time employed
as a university intern “counts in reaching the consecutive
two-year requirement [under section 44929.21] for purpose[s] of
obtaining tenure and triggering the March 15 notice
requirement.” (Peoples, supra, 138 Cal.App.4th at p. 469.) It
provides, in full: “An intern shall not acquire tenure while
serving on an internship credential. A person who, after
completing a teaching internship program authorized pursuant to
this article, is employed for at least one complete school year in a
position requiring certification qualifications by the school
district that employed the person as an intern during the
immediately preceding school year and is reelected for the next
succeeding school year to a position requiring certification
qualifications shall, at the commencement of the succeeding
school year, acquire tenure.” (§ 44466.)
       In short, university interns may count the last year of their
internship towards the two-year tenure requirement under
section 44929.21. (See Peoples, supra, 138 Cal.App.4th at p. 469.)
       The Legislature enacted the current version of
section 44466 in 1997. (Stats. 1997, ch. 138, § 2.) The previous
version of the statute provided, “Interns shall not acquire tenure
while serving on an internship credential, but each year of
service as an intern shall count toward the achievement of
tenure.” (Former § 44466 (Stats. 1976, ch. 1010, § 2).) As
recognized by an Assembly committee analyzing the proposed
1997 amendments, the pre-1997 version of the statute would
seem to permit an employee to serve the two years required
under section 44929.21 as an intern, then, at the commencement
of the next school year, “obtain tenure without ever having




                                   10
taught as a fully credentialed teacher.” (Assem. Com. on
Education, Analysis of Assem. Bill No. 552 (1997–1998 Reg.
Sess.) May 7, 1997.)
       By permitting a university intern to acquire tenure without
first teaching as a fully credentialed teacher, the prior version of
section 44466 differed significantly from the statute governing
tenure for district interns. To acquire tenure, district interns
must “complete[ ] service in the district as a district intern,” then
be “reelected and employed during the succeeding school year” in
a “position requiring certification qualifications.” (§ 44885.5,
subds. (a)–(b).)6 The express intent of the 1997 amendments to
section 44466 was “to achieve consistency between the
requirements for the attainment of permanent status” by
university and district interns. (Stats. 1997, ch. 138, § 1.) As
stated in an analysis of the enacting legislation, this would
“ensure that individuals have taught independently as a

      6  Section 44885.5, subdivision (a) reads, in relevant part:
“Any school district shall classify as a probationary employee of
the district any person who is employed as a district intern
pursuant to Section 44830.3 and any person who has completed
service in the district as a district intern pursuant to
subdivision (b) of Section 44325 and Section 44830.3 and is
reelected for the next succeeding school year to a position
requiring certification qualifications.” Subdivision (b) provides,
in relevant part, “Every certificated employee, who has completed
service as a district intern pursuant to subdivision (b) of
Section 44325 and pursuant to Section 44830.3 and who is
further reelected and employed during the succeeding school year
as described in subdivision (a) shall, upon reelection for the next
succeeding school year, to a position requiring certification
qualifications, be classified as and become a permanent employee
of the district.”




                                    11
credentialed teacher prior to earning tenure.” (Sen. Rules Com.,
Off. of Sen. Floor Analyses, 3d reading analysis of Assem. Bill No.
552 (1997–1998 Reg. Sess.) as amended June 25, 1997.)

B.    McGroarty’s Arguments
      As set forth above, university interns acquire tenure by
completing their internship program and then working for the
same school district for the next “complete school year in a
position requiring certification qualifications.” (See § 44466.) In
other words, an employee meets the two-year tenure requirement
by working the last year of the internship followed by one
complete post-internship year. The central dispute of this appeal
is whether the 2017–2018 school year constituted McGroarty’s
post-internship year under section 44466. Resolving that dispute
requires determining what circumstances delineate the end of the
internship and the beginning of the post-internship year for
purposes of section 44466.
      The trial court interpreted section 44466 to require the
employee to serve a complete school year under a regular, non-
intern credential. Under this interpretation, the post-internship
year under section 44466 does not begin until the employee
ceases to serve under an intern credential and begins service
under a regular credential. In the trial court’s view, this required
McGroarty to register his new credential with LAUSD and enter
into a new contract under that credential, which the trial court
found he did not do until December 6, 2017, halfway through the
2017–2018 school year.
      McGroarty argues that reading section 44466 to require
registration of, or recontracting under a regular credential to
trigger the start of the post-internship year imposes an additional
condition outside the plain language of the statute. McGroarty



                                   12
contends “it does not matter what type of credential [he] was
serving under during the 2017–2018 school year.” Rather,
McGroarty interprets section 44466 to set forth a three-step
process, only the last of which contains a specific credentialing
requirement. First, the employee must “complet[e] a teaching
internship program.” (§ 44466). Second, the employee must
work the next school year in a “position requiring certification
qualifications” for the same school district for which the employee
interned. (Ibid.) Finally, the employee must be reelected to serve
the next succeeding school year, and be serving under a regular
credential as of the commencement of that year. McGroarty
argues he satisfied the three steps by the start of the 2018–2019
school year.
       As to the first step, McGroarty contends he completed his
teaching internship program when he finished his coursework at
UCLA in July 2017. McGroarty argues this step does not require
him actually to obtain his regular credential, because other
provisions of the Education Code indicate completion of an
internship is a prerequisite to obtaining that credential.
Section 44259, subdivision (b), for example, lists among the
requirements for a preliminary teaching credential the
“[s]atisfactory completion of a program of professional
preparation,” which includes “[i]nternship programs . . . pursuant
to” section 44450 et seq., the statutes governing McGroarty’s
university internship. (§ 44259, subd. (b)(3)(A)(iii).)
Section 44321 provides, “Upon completion of an approved
internship program, with district and teacher preparation
institution certification, the commission shall approve the
teacher intern.” California Code of Regulations title 5, section
80472, subdivision (a), lists as a credential requirement that “[a]




                                   13
California college or university offering a [CTC]-approved
program of professional preparation as a requirement for the
credential shall certify that the applicant has completed its
approved program and shall recommend the applicant for the
appropriate credential . . . .”
       As to the second step, McGroarty contends that his position
as a high school English teacher was a “position requiring
certification qualifications” regardless of the certification under
which he was teaching. He notes that “[a]n internship credential
authorizes the same service at the same levels as the regular
credential authorizes.” (§ 44454.) Further, in the answer to
McGroarty’s petition, LAUSD and Sohn admitted the allegation
that McGroarty “has been employed in a position requiring
certification qualifications in the District for every school year
since the 2016–2017 school year.”7
       McGroarty derives the final step from the first sentence of
section 44466, which states that “[a]n intern shall not acquire
tenure while serving on an internship credential.” McGroarty
interprets this to mean only that he had to be serving under a
regular credential at the moment he became eligible for tenure,

      7  Under the Education Code, a “ ‘position requiring
certification qualifications’ includes every type of service for
which certification qualifications are established by or pursuant
to Sections 44000 to 44012, inclusive, Section 44065, and
Chapter 2 (commencing with Section 44200) of this part.”
(§ 44001.) The parties do not analyze any of the cross-referenced
statutes. We assume arguendo those statutes do not undercut
McGroarty’s contention, or LAUSD’s and Sohn’s admission, that
his teaching position was “a position requiring certification
qualifications” regardless of whether he was teaching under his
internship credential or his regular credential.




                                   14
that is, “at the commencement of the succeeding school year”
following completion of both his internship program and his first
post-internship year. (§ 44466.) Put another way, McGroarty
contends that an employee may accrue time towards tenure while
serving under an internship credential, including in the post-
internship year after “completing a teaching internship
program,” then acquire permanent status by registering a regular
credential sometime in advance of the school year following the
post-internship year. McGroarty finds support for this contention
in the second sentence of section 44466, which states that after
satisfying the requirements of the statute, the employee “shall, at
the commencement of the succeeding school year, acquire
tenure.” McGroarty argues that the usage of “acquire tenure” in
the second sentence indicates acquisition happens at the moment
the year commences. Because McGroarty was serving under his
regular credential as of December 2017, he was no longer
serving under his internship credential as of commencement of
the 2018–2019 school year, at which point he contends he
“acquire[d] tenure” under section 44466.

C.    McGroarty Did Not Acquire Tenure Under
      Section 44466
      Although McGroarty’s interpretation of section 44466 is,
grammatically speaking, a plausible construction of the language,
we reject it because it would lead to unreasonable and unfair
consequences the Legislature could not have intended.
Specifically, it creates the possibility that an employee could
transition from internship to tenure-track status without the
school district realizing it.
      As discussed, section 44466 requires that, “after completing
a teaching internship program,” the employee “is employed for at



                                   15
least one complete school year in a position requiring certification
qualifications by the school district that employed the person as
an intern during the immediately preceding school year . . . .”
McGroarty contends he satisfied this requirement because he
worked in a certificated teaching position for the entire 2017–
2018 school year after completing his university coursework in
July 2017.
       Recall, however, that LAUSD hired McGroarty for
the 2017–2018 year in June 2017, that is, at the end of the
2016–2017 school year. At that time McGroarty was an intern in
every sense of the word, not having yet completed his internship
coursework, and still operating on an internship credential.
Accordingly, McGroarty’s contract for the 2017–2018 school year
specified he was hired as a university intern.
       In McGroarty’s view, although LAUSD hired him for the
2017–2018 school year as an intern, and indeed at that time
there was no basis to hire him in any other capacity, completion
of his university coursework a month later effectively converted
his status from intern to non-intern for purposes of section 44466.
This despite the fact that at the start of the 2017–2018 school
year, he was still teaching under an internship contract and an
internship credential.
       This is not a reasonable interpretation of section 44466.
Completion of coursework is determined by the university
providing the teaching internship program, not the school
district. McGroarty’s proposed regime deprives the school district
of control over when and whether an employee with whom the
district has contracted as an intern transitions into non-intern
status for purposes of accruing time towards tenure.
       Perhaps more importantly, McGroarty’s regime deprives




                                   16
the school district of notice that the intern is no longer an intern.
We are unaware of any mechanism in the Education Code to
ensure the school district is informed that an intern has
completed university coursework. In McGroarty’s case, the only
notice LAUSD received was McGroarty’s informal, and
presumably voluntary, e-mail to Sohn in August 2017,
unsupported by any documentation. Thus, under McGroarty’s
reading, the school district may not even be aware that the
person the district hired as an intern had transitioned to tenure-
track status.
       At oral argument, McGroarty’s counsel contended that,
because an internship program is a partnership between a school
district and a university or other entity providing a teacher
preparation program, the school district necessarily would be
aware when the intern had completed all requirements and was
simply awaiting issuance of a regular credential.8 We are not
persuaded. McGroarty’s counsel identified section 44321, which
states that “internship programs shall be joint projects of school
districts and teacher preparation institutions,” and that
“completion of an approved internship program” requires “district
and teacher preparation institution certification” before the CTC
“shall approve the teacher intern.” To the extent “district . . .
certification” means the district must confirm that the intern has
completed the district’s requirements, this does not mean the


      8 McGroarty’s counsel’s arguments were in response to a
letter we sent to the parties in advance of oral argument, in
which we asked them to be prepared to discuss under what
provisions of the Education Code, if any, would school districts
receive notice that university interns had completed their
teaching internship program coursework.




                                    17
district would know that the intern has also completed the
“teacher preparation institution[’s]” requirements, such as
completion of required coursework.
       McGroarty’s counsel also cited California Code of
Regulations, title 5, section 80033, which states that intern
programs are “a partnership” between the university and school
district, and that those entities must enter into a Memorandum
of Understanding “detailing the support and supervision that will
be provided.” (Id., subd. (b)(1).) Among other things, the
university, district, and intern must agree on a “plan to complete
the requirements.” (Id., subd. (b)(2).) The fact that the district
has certain obligations in regard to the intern, and has agreed
with the university as to the program requirements, does not
mean the district will know when the requirements overseen by
the university are complete.9
       McGroarty’s counsel argued that LAUSD knew
McGroarty had completed his internship program by the start of
the 2017–2018 school year because the district did not provide
him with a mentor for that year as required for interns
under California Code of Regulations, title 5, section 80033,
subdivision (b)(3). Counsel conceded there was no evidence of

      9 McGroarty’s counsel argued that a school district could
require in the Memorandum of Understanding that the
university or intern inform the district upon the intern’s
completion of the university requirements. There is no
Memorandum of Understanding in the record or any evidence
such a provision exists in the instant case. We therefore need not
address what impact such a provision would have, if any, on our
analysis. We are dubious, however, that the Legislature would
design a scheme that depended on contracts to remedy a lack of
statutory notice.




                                  18
this in the record. We thus express no opinion whether such
evidence would impact our analysis.
       It is true that under McGroarty’s interpretation the school
district eventually would learn the intern is no longer an intern,
because interns must be serving under a regular credential before
they can acquire tenure. (See § 44466 [“An intern shall not
acquire tenure while serving on an internship credential.”].)
This requires, at minimum, former interns to register their
regular credentials with the district in order to authorize service
under those credentials.10 (See §§ 44330, 44332.5, subd. (a);
Fine v. Los Angeles Unified School Dist. (2004) 116 Cal.App.4th
1070, 1079 [“[R]egistration is, by statute, the sine qua non for a
teacher’s service under a credential.”].)
       In McGroarty’s view, however, this requirement need not
be satisfied at any particular time, so long as it is satisfied before
the first day of the school year following the post-internship year.
An intern like McGroarty could complete a university program,
serve most or even the entire next school year on his old
internship credential, then acquire tenure at the start of the
following year if the district registered his regular credential and
signed him to a new contract sometime over the summer.
       The Legislature cannot have intended this result. A
central purpose of the post-internship year under section 44466 is
to allow the school district sufficient time to evaluate whether to


      10   We need not and do not decide that registration of a
regular credential alone is sufficient to deem an employee as
“serving” under that credential for purposes of section 44466. It
is sufficient for purposes of this appeal that registration of the
credential would put the district on notice that the employee had
completed the internship program.




                                    19
grant tenure to the former intern. (Cf. Bakersfield, supra,
145 Cal.App.4th at p. 1279 [one purpose of probationary scheme,
in that case under section 44929.21, is to “ ‘provide[ ] the district
with ample opportunity to evaluate the instructor’s ability before
recommending a tenured position’ ”].) Under McGroarty’s
interpretation, the school district might not know an intern has
completed the university program until late into the post-
internship school year, thus depriving the district of a full
opportunity to evaluate the intern for tenure. Indeed, if the
intern did not present a regular credential until after March 15,
the normal deadline for tenure decisions (see § 44929.21,
subd. (b)), the district would have no such opportunity at all.
       McGroarty contends former interns have no reason to delay
registration of their credentials, and school districts could further
incentivize prompt registration, for example by offering better
pay or benefits to those serving under regular credentials.
Indeed, McGroarty’s counsel noted at oral argument that
McGroarty’s internship contract with LAUSD required him to
“immediately notify” LAUSD’s human resources division when he
“earn[ed]” his regular credential. As McGroarty’s own
circumstances illustrate, however, there can be a significant
period of time between completion of university coursework and
issuance of a credential, despite the best intentions of all
involved. A school district should not be deprived of a fair
opportunity to evaluate a former intern for tenure because of
delays over which the school district had no control.
       McGroarty argues that regardless of his credential status,
the district was able to evaluate him as a teacher for the entirety
of the 2017–2018 school year, in which his teaching duties were
identical both before and after the CTC issued his regular




                                    20
credential and he presented it to the school district. In other
words, McGroarty contends the timing of the issuance of his
regular credential had no impact on the district’s ability to assess
him for tenure by March 15 of 2018.
       In rejecting this argument, the trial court concluded that
there is “a meaningful difference in a district’s assessment of”
employees serving under internship credentials and those serving
under regular credentials. We agree. Under section 44465, “[a]
school district shall give special supervision and assistance to
each intern above and beyond that given to other newly
certificated and newly employed school personnel.” The purpose
of the required post-internship year under section 44466 is to
“ensure that individuals have taught independently as a
credentialed teacher prior to earning tenure.” (Sen. Rules Com.,
Off. of Sen. Floor Analyses, 3d reading analysis of Assem. Bill
No. 552 (1997–1998 Reg. Sess.) as amended June 25, 1997.)
We may reasonably presume that to teach “independently”
means to teach without the “special supervision and assistance”
provided to interns under section 44465. As discussed,
McGroarty’s interpretation of section 44466 fails to ensure school
districts know when to cease providing that special supervision
and assistance, and to begin evaluating employees as
independent teachers on their way to possible tenure.
       In short, McGroarty’s interpretation of section 44466
creates a regime in which his proposed line between intern and
non-intern—i.e., the completion of university coursework—is
potentially invisible to the school district until sometime during
or after the school year, thus depriving the district of adequate
opportunity to evaluate the employee for tenure. Again, this
cannot have been the intent of the Legislature, and we reject this




                                   21
interpretation. (See Simpson Strong-Tie Co., Inc., supra,
49 Cal.4th at p. 27 [“[W]e may reject a literal construction that is
contrary to the legislative intent apparent in the statute or that
would lead to absurd results [citation].”].)
       The more reasonable interpretation of section 44466 is that
a former intern “is employed . . . in a position requiring
certification qualifications” following completion of an internship
program only when “the school district that employed the person
as an intern during the immediately preceding school year”
reemploys the former intern under a regular credential. Under
this reading, the phrase “is employed” includes the school
district’s affirmative act of hiring the former intern into a post-
internship position, as opposed to McGroarty’s reading in which
the intern simply continues employment under the existing
internship contract. This interpretation sets a bright line
between intern and non-intern status, a line of which both the
employee and the school district are aware. It also gives the
school district control over whether to continue the intern’s
employment following completion of the internship.
       We find support for our interpretation in the parallel
statute governing tenure for district interns, section 44885.5. As
discussed, to acquire tenure, district interns must first
“complete[ ] service as a district intern,” then be “reelected and
employed during the succeeding school year” in a “position
requiring certification qualifications.” (§ 44885.5, subds. (a)–(b).)
The requirement that former district interns be “reelected”
makes clear that they cannot simply continue to work under their
existing internship contract following completion of their
internship and accrue time towards tenure.




                                    22
       Although section 44466 does not state that a former intern
must be “reelected” following completion of the internship, the
express legislative intent of the 1997 amendments to
section 44466 was “to achieve consistency” with the tenure
requirements of the district intern program. (Stats. 1997, ch.
138, § 1). Accordingly, courts have looked to section 44885.5 for
guidance on the interpretation of section 44466. (See Peoples,
supra, 138 Cal.App.4th at pp. 470–471.) Requiring district
interns to be reelected before accruing time towards tenure, while
allowing university interns to accrue time towards tenure simply
by continuing on their existing intern contract, would not
“achieve consistency” between the two regimes.
       Our interpretation is further supported by Peoples, another
case concerning the tenure requirements for university interns.
The school district in that case argued that “employment under a
university internship credential cannot count toward the
two-year requirement for obtaining permanent employment set
forth in section 44929.21, subdivision (b).” (Peoples, supra,
138 Cal.App.4th at p. 469.) The Court of Appeal disagreed,
reading section 44466 to provide that “the final year of
employment under a university internship credential counts for
one year towards tenure for purposes of applying
section 44929.21, subdivision (b) if the teacher is employed during
the next consecutive year under a [regular] credential.” (See
Peoples, at p. 469, italics added.)
       As McGroarty correctly notes, Peoples did not confront the
issue presented in this case; the former university intern in
Peoples had served a full year under a regular credential, and the
court did not consider whether some earlier event, such as
completion of her internship program coursework, triggered the




                                   23
start of her post-internship year under section 44466. (See
Peoples, supra, 138 Cal.App.4th at p. 466.) Peoples nonetheless
supports our conclusion that our interpretation is consistent with
the language of the statute.
       McGroarty argues that if the post-internship year cannot
begin until the intern has registered a regular credential and
entered into a new contract, “tenure rights would vary between
similarly situated teachers based on bureaucratic processing
delays and on the promptness of individual principals completing
paperwork. The Education Code is not designed to base tenure
rights on arbitrary or incompetent behavior of others, or to
punish educators like McGroarty who comply with all
requirements the statute demands of them.”
       None of these concerns outweighs the fact that under
McGroarty’s interpretation, there would be no assurance that a
school district would have proper notice that one of its interns
had transitioned to tenure track. This in turn thwarts the
purpose of allowing districts, once so notified, a complete year to
evaluate former interns as independent teachers before granting
tenure.
       Also, to the extent there are “bureaucratic processing
delays” by the university providing the internship program or the
CTC, it is rightly the intern’s burden to address them, rather
than the school district, which is uninvolved in those processes
and does not know what is transpiring. Delays by the school
district itself might be more troubling, but the solution cannot be
to strip the district of the mechanism by which it can determine
who is an intern and who is not.
       McGroarty also suggests our interpretation would permit
gamesmanship on the part of school districts, who might refuse to




                                   24
register credentials or execute new contracts in order to compel
employees to continue working on unexpired internship
credentials and not acquire tenure. Again, to the extent this is a
concern, we decline to address it by depriving districts of notice
when their interns move onto the tenure track. McGroarty’s
proposed interpretation, moreover, would be no better than ours
at preventing the gamesmanship he envisions. Even in his
regime, an intern’s path to tenure requires the district eventually
to register the intern’s regular credential, and McGroarty
does not explain why his interpretation would prevent a school
district from refusing to do so whereas our interpretation would
not.
       Because we conclude the post-internship year under
section 44466 does not begin until the former intern is
reemployed under a regular credential by the school district that
employed him as an intern, the trial court correctly ruled that
McGroarty did not acquire tenure at the commencement of the
2018–2019 school year. McGroarty did not enter into a contract
under his regular credential until December 2017, and thus did
not serve a complete post-internship school year under that
credential.
       McGroarty argues reversal of the denial of his writ petition
similarly requires reversal of the dismissal of his due process
claims for damages and injunctive relief. Our conclusion that the
trial court correctly denied the writ petition disposes of this
argument.




                                   25
                          DISPOSITION
      The judgment is affirmed. Respondents are awarded their
costs on appeal.
      CERTIFIED FOR PUBLICATION.



                                        BENDIX, J.

We concur:




             ROTHSCHILD, P. J.




             CHANEY, J.




                                 26